Citation Nr: 1029082	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  01-01 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Grabia


INTRODUCTION

The Veteran had active military service from June 1943 to April 
1946.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO), which denied the Veteran's entitlement to service 
connections for PTSD.

In November 2001, the Veteran and his spouse appeared at the RO 
and offered testimony in support of his claim before the 
undersigned.  A transcript of that testimony has been associated 
with the Veteran's claims file.

This case was previously before the Board in February 2004, 
December 2004, and September 2007.  In November 2008 it was 
remanded to the RO for further development.  The case has since 
been returned to the Board and is now ready for further appellate 
review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 
7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is shown as likely as not to have PTSD due to events 
experienced in service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009); 75 Fed. Reg. 
39843 (July 13, 2010); 3.304 (July 13, 2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   VCAA

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

II.  Background

Initially, the Board notes that the National Personnel Records 
Center notes that "the record in this case shows that the 
appellant's personnel file, which could contain evidence 
regarding his combat status and his stated stressors, was 
unavailable due to fire and could not be reconstructed."  There 
is a heightened obligation to assist a claimant in the 
development of a claim, to explain findings and conclusions, and 
to consider carefully the benefit of the doubt rule in cases in 
which records are presumed to have been or were destroyed while 
the file was in the possession of the government.  Russo v. 
Brown, 9 Vet. App. 46 (1996); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); see also Cromer v. Nicholson, 19 Vet. App. 215, 
217- 18 (2005). 

The Veteran testified that he was on Saipan at some point during 
World War II, but did not specifically contend that he was 
directly involved in combat.  The Veteran testified that while on 
Saipan his unit was involved in searching for "Japanese up in the 
hills."  He did not specifically identify any combat experience 
on a VA form requesting information in support of his claim for 
PTSD, received from him in June 2002.  Further his DD Form 214 
shows no certificate or awards denoting actual participation in 
combat.  

The Veteran alleges, and has testified, that his involvement as a 
member of the occupying force in Japan as well as several 
incidents prior to this in which members of his unit were either 
killed or injured caused his PTSD.  He reported witnessing 
several of his comrades killed or wounded during a "friendly 
fire" accident in Hawaii while a member of the 390th Infantry 
Regiment.  In a written stressor statement received in June 2002, 
he recalls that a soldier named Bruno Wyzorek of the 3rd platoon 
was accidentally killed by the supply sergeant (Gromley).  
Another soldier witnessing the incident was psychiatrically 
hospitalized.  This incident is neither documented nor otherwise 
suggested by his contemporaneous service medical records, and the 
Veteran has not been able to provide any verification of his 
actual participation in the events he alleges.  However, the 
evidence reveals that a PFC Bruno Wieczorak was killed on June 
10, 1944 and his remains were reinterred in the Long Island 
National Cemetery in New York in 1947.

The Board observes that several attempts to corroborate the 
Veteran's stressors were unsuccessful due to the vague and/or 
anecdotal nature of the stressors claimed. 

The file contains extensive psychiatric treatment records from 
the Miami VAMC dating from approximately 1999 to the present. 
These reveal that clinical providers have diagnosed the Veteran 
and treated him for chronic, severe, PTSD as a result of his 
combat related experiences in service.  

In a November 2006 VA PTSD examination, a psychiatrist reviewed 
the Veteran's claims file and medical records.  He reported 
several stressor incidents (previously noted).   The examiner 
noted the Veteran was tested, diagnosed, and treated for PTSD by 
the VAMC for about 7 years.  The VA psychiatrist diagnosed 
chronic PTSD and opined that:

The patient is a World War II Veteran who 
describes experiences in World War II, 
which bothered him over the years.........  He 
describes incidences which are reviewed 
with him and which he says causes him to 
come back from the war different and 
feeling changed and was an irritable 
individual with little patience.  The 
reports of these events and the patient's 
experience in the service are such that it 
is as likely as not that they resulted in 
the diagnosis of post-traumatic stress 
disorder which he has currently.

No other psychiatric disorders are found on 
this examination.  

III.  Analysis

During the pendency of this appeal VA promulgated amending its 
adjudication regulations governing service connection for 
posttraumatic stress disorder (PTSD) by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  75 Fed. Reg. 39843 (July 13, 
2010).  The amended regulations are effective as of July 13, 
2010.  The amended provision is for application in this case as 
is explained and set forth below.  

The final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that:

*	Are received by VA on or after July 13, 2010;
*	Were received by VA before July 13, 2010 but have not been 
decided by a VA regional office as of July 13, 2010;
*	Are appealed to the Board of Veterans' Appeals (Board) on 
or after July 13, 2010;
*	Were appealed to the Board before July 13, 2010 but have 
not been decided by the Board as of July 13, 2010; or
*	Are pending before VA on or after July 13, 2010 because the 
United States Court of Appeals for Veterans Claims vacated 
a Board decision on an application and remanded it for 
readjudication.

The current appeal was pending before VA on or after July 13, 
2010 because the United States Court of Appeals for Veterans 
Claims vacated the September 2007 Board decision and remanded it 
for readjudication.  As such the amended provisions are 
applicable in this case.

The Board notes that the Veteran's military records are 
sufficient to show that he served in a combat environment.  Under 
the amended criteria shown above the Veteran's lay testimony 
alone may establish the occurrence of the claimed in-service 
stressors, and there is no longer a need to verify his stressors 
with the U.S. Armed Services Center for Unit Records and Research 
(CURR).

The Board has considered the evidence and finds that the overall 
clinical and historical evidence supports the Veteran's claim for 
service connection for PTSD.  There are diagnoses of PTSD by 
several VA psychiatrists which link his PTSD to the Veteran's 
account of his related stressors during his service in World War 
II.  There is also the opinion by the VA psychiatrist performing 
the November 2006 VA PTSD examination accompanied by a detailed 
rationale, that the Veteran's PTSD was related to his military 
service.  

In this regard, corroboration of every detail, including the 
Veteran's personal participation is not required; rather the 
Veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).  

As a whole, the Board finds that the Veteran's statements 
regarding his exposure to combat-related stressors in service are 
credible, as they are broadly corroborated by the other objective 
historical evidence that tends to verify that they occurred.  

Therefore, in view of the foregoing discussion, and resolving any 
doubt in favor of the Veteran, the Board finds that the weight of 
the evidence is in support of the Veteran's claim of entitlement 
to service connection for PTSD, and his appeal 
with respect to this issue is allowed.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is warranted.  



____________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


